Name: Commission Regulation (EC) No 1677/94 of 7 July 1994 ending the charges against the tariff ceilings opened from 1 January to 30 June 1994 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Iran, Malaysia and Moldova
 Type: Regulation
 Subject Matter: trade policy;  Asia and Oceania;  tariff policy;  leather and textile industries;  political geography
 Date Published: nan

 12. 7. 94 Official Journal of the European Communities No L 178/37 COMMISSION REGULATION (EC) No 1677/94 of 7 July 1994 ending the charges against the tariff ceilings opened from 1 January to 30 June 1994 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Iran, Malaysia and Moldova THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), and in particular the third paragraph of Article 12 thereof, extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas, pursuant to Articles 1 and 10 of Regulation (EEC) No 3832/90 suspension of customs duties in the context of preferential tariff ceilings is granted from 1 January to 30 June 1994 within the limits of the individual ceilings set out in column 7 of Annex I to that Regulation in respect of each of the categories of product under consideration ; whereas as provided for in the third paragraph of Article 12 of the said Regulation, the Commission may, after 30 June 1994, take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, in respect of the products of order Nos, categories and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table : Order Nos Category Origin Ceiling pairs pieces tonnes 40.0070 7 Malaysia 486 000 40.0120 12 Malaysia 1 594 500 40.0200 20 Moldova 34,500 40.0200 20 Malaysia 116,000 40.0240 24 Malaysia 249 500 40.0260 26 Malaysia 197 500 40.0280 28 Malaysia 54 500 40.0580 58 Iran 141,500 40.0730 73 Malaysia 90 500 Whereas on 15 June 1994, the sum of the quantities charged during the 1994 (1 January to 30 June 1994) preferential period has exceeded the ceilings in question ; (') OJ No L 370, 31 . 12. 1990, p. 39. (4 OJ No L 338, 31 . 12. 1993, p. 22. No L 178/38 Official Journal of the European Communities 12. 7 . 94 Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings for the order Nos, categories and origins in question, HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceilings opened from 1 January 1994 to 30 June 1994 by Council Regulation (EEC) No 3832/90 relating to the products and origins indicated in the table below, shall cease to be allowed from 15 July 1994 : Order No Category CN code Description Origin 40.0070 7 6106 10 00 Women's or girls' blouses, shirts and Malaysia (1 000 pieces) 6106 20 00 shirt-blouses, whether or not knitted or 6106 90 10 crocheted, of wool, cotton or man-made fibres 6206 20 00 6206 30 00 6206 40 00 40.0120 12 6115 12 00 Panty-hose (tights), stockings, under Malaysia (1 000 pairs 6115 19 10 stockings, socks, ankle-socks, sockettes or pieces) 6115 19 90 and the like, knitted or crocheted, other 6115 20 11 than for babies, including stockings for 6115 20 90 varicose veins, other than products of 6115 91 00 category 70 6115 92 00 611593 10 6115 93 30 6115 93 99 6115 99 00 40.0200 20 6302 21 00 Bed linen, other than knitted or Moldova (tonnes) 6302 22 90 crocheted Malaysia 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 40.0240 24 6107 21 00 Men's or boys' nightshirts, pyjamas, Malaysia (1 000 pieces) 6107 22 00 bathrobes, dressing growns and similar 6107 29 00 articles, knitted or crocheted 6107 91 6107 92 00 ex 6107 99 00 6108 31 10 Women's or girls' nightdresses, 6108 31 90 pyjamas, negliges, bathrobes, dressing 6108 3211 gowns and similar articles, knitted or 6108 32 19 crocheted 6108 32 90 6108 39 00 6108 91 6108 92 00 6108 99 10 No L 178/3912. 7. 94 Official Journal of the European Communities Order No Category CN code Description Origin 40.0260 26 610441 00 Women's or girls' dresses, of wool, of Malaysia (1 000 pieces) 6104 42 00 cotton or man-made fibres 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 40.0280 28 6103 41 10 Trousers, bib and brace overalls, Malaysia (1 000 pieces) 6103 41 90 breeches and shorts (other than 610342 10 swimwear) knitted or crocheted, of 6103 42 90 wool, of cotton or man-made fibres 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 40.0580 58 5701 10 10 Carpets, carpeting and rugs, knotted Iran (tonnes) 5701 10 91 (made up or not) 5701 10 93 5701 10 99 5701 90 10 5701 90 90 40.0730 73 6112 11 00 Track suits of knitted or crocheted Malaysia (1 000 pieces) 6112 12 00 fabric, of wool, of cotton or of 6112 19 00 man-made textile fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 July 1994. For the Commission Christiane SCRIVENER Member of the Commission